Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This correspondence is in response to the communications received on 09/28/2020.  Claims 1-16 are pending.  



Allowable Subject Matter
Claims 1-16 are allowed over prior art of record.
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).
The cited prior art of record, Libbert et al. (US PGPUB no. 2012/0238070 A1; hereinafter “Libbert1”), Peidous et al. (US PGPUB no. 2015/0115480 A1; hereinafter “Peidous”), Libbert et al. (US PGPUB no. 2015/0104926 A1; hereinafter “Libbert2”), Botula et al. (US 2015/0004778 A1; hereinafter “Botula”) have been found to be the closest prior art.

Regarding independent Claim 1:
Libbert1 discloses a method of preparing a multilayer structure (20) (figs. 1, 4, 12-14) (fig. 13 shows a multilayer structure 20; ¶ 0081), the method comprising:
depositing an arsenic-doped silicon layer (44) on a front surface (40) of a single crystal semiconductor handle substrate (10) (¶ 0029, 0030; handle wafer 10 is formed of a single crystal semiconductor) (fig. 1 and ¶ 0027, 0031, 0035, 0061; the surface layer 44 is formed by implanting n-type dopants, e.g. arsenic ions and thus making a high resistivity region near the upper surface 40 of the single crystal semiconductor handle substrate 10. This high resistivity region in the surface layer 44 functions as an isolation region between the dielectric layer 15 and the bottom portion of the single crystal semiconductor handle substrate 10), 
wherein the single crystal semiconductor handle substrate (10) comprises two major, generally parallel surfaces (40, 43) (fig. 1; ¶ 0027) (The claim limitation “generally” has been interpreted as “in most cases; usually” based on the definition provide in English Oxford Dictionaries, https://en.oxforddictionaries.com/definition/generally), one of which is the front surface (40) of the single crystal semiconductor handle substrate (10) and the other of which is a back surface (43) of the single crystal semiconductor handle substrate (10), a circumferential edge (39) (fig. 1 and ¶ 0027; peripheral edge 39 is functionally equivalent to a circumferential edge) joining the front (40) and back (43) surfaces of the single crystal semiconductor handle substrate (10), a central plane (a horizontal plane in the single crystal semiconductor handle substrate 10 which is equidistant from the front surface 40 and the back surface 43; hereinafter “Hadle_CP”) between the front surface (40) and the back surface (43) of the single crystal semiconductor handle substrate (10), and a bulk region (52) (fig. 1; ¶ 0027) between the front (40) and back (43) surfaces of the single crystal semiconductor handle substrate (10), wherein the single crystal semiconductor handle substrate (10) has a minimum bulk resistivity of at least about 500 ohm-cm (¶ 0031; the single crystal semiconductor handle substrate 10  has a minimum bulk resistivity of at least about 500 ohm-cm);
15) on the front surface (40) of the single crystal semiconductor handle substrate (10) (figs. 12-14 and ¶ 0075; note, fig. 12 shows depositing a dielectric layer 15 on the single crystal semiconductor donor substrate 12. However, Libbert1 discloses the dielectric layer 15 is alternatively deposited on the single crystal semiconductor handle substrate 10); and
bonding a front surface (fig. 13; a surface of the single crystal semiconductor donor substrate 12 which has an interface with the dielectric layer 15 is defined as a front surface; hereinafter “Donor_FS”) of a single crystal semiconductor donor substrate (12) (¶ 0029, 0030; donor substrate 12 is formed of a single crystal semiconductor) to the dielectric layer (15) of the single crystal semiconductor handle substrate (10) to thereby form a bonded multilayer structure (20) (fig. 13 and ¶ 0081) comprising the single crystal semiconductor handle substrate (10), the isolation region (44) (the isolation region 44 is within the single crystal semiconductor handle substrate 10 as shown in fig. 1), the dielectric layer (15), and the single crystal semiconductor donor substrate (12), wherein the single crystal semiconductor donor substrate (12) comprises two major, generally parallel surfaces (fig. 13; top and bottom surfaces of the single crystal semiconductor donor substrate 12 are shown to be parallel. The claim limitation “generally” has been interpreted as “in most cases; usually” based on the definition provide in the English Oxford Dictionaries, https://en.oxforddictionaries.com/definition/generally), one of which is the front surface (fig. 13; “Donor_FS”) of the semiconductor donor substrate (12) and the other of which is a back surface (fig. 13; the upper surface of the single crystal semiconductor donor substrate 12 which is opposite to the dielectric layer 15 is defined as a back surface; hereinafter “Donor_Back_Surface”) of the semiconductor donor substrate (12), a circumferential edge (fig. 12; vertical left edge or vertical  right edge) joining the front and back surfaces (fig. 13; Donor_FS and Donor_Back_Surface) of the semiconductor donor substrate (12), and a central plane (a horizontal plane in the single crystal semiconductor donor substrate 12 which is equidistant from the front surface,  Donor_FS and the back surface, Donor_Back_Surface. 12), and further wherein the semiconductor donor substrate (12) comprises a cleave plane (17) (fig. 12; ¶ 0084).
However, Libbert1, alone or in combination with other prior art, does not expressly disclose all the limitations of claim 1 including epitaxially depositing an epitaxial arsenic-doped silicon layer on a front surface of a single crystal semiconductor handle substrate; epitaxially depositing an epitaxial silicon layer on the arsenic-doped silicon layer; depositing a dielectric layer on the silicon layer in combination with other limitations of claim 1.

None of the prior art of record cited above or in the attached PTO-892 teaches or suggests, alone or in combination, all the limitations of independent claim 1. The claims are novel over the prior art in terms of entirety of the claims. Dependent claims 2-16 are allowed for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NILUFA RAHIM/Primary Examiner, Art Unit 2893